             Case 2:19-cv-01613-JLR Document 49
                                             47 Filed 05/11/20
                                                      05/07/20 Page 1 of 5



                                                                     THE HONORABLE JAMES ROBART
 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6                                   WESTERN DISTRICT OF WASHINGTON

 7   BRADY EDMONDS, on behalf of himself and
 8   those similarly situated,
                                                          NO. 2:19‐cv‐01613‐JLR
 9                            Plaintiff,                  PLAINTIFF’S UNOPPOSED MOTION FOR
            vs.                                           EXTENSION OF TIME TO FILE A REPLY TO
10
                                                          DEFENDANTS’ RESPONSE TO PLAINTIFF’S
11   AMAZON.COM, INC., a Foreign for Profit               MOTION FOR ISSUANCE OF NOTICE TO
     Corporation; AMAZON LOGISTICS, INC., a               SIMILARLY SITUATED INDIVIDUALS AND
12   Foreign for Profit Corporation; AMAZON.COM           FOR CONDITIONAL COLLECTIVE
     SERVICES, INC., a Foreign for Profit Corporation,    CERTIFICATION
13

14                            Defendants.                 NOTED FOR CONSIDERATION:
                                                          MAY 7, 2020
15

16

17          Plaintiff, BRADY EDMONDS, on behalf of himself and those similarly situated, by and

18   through undersigned counsel, respectfully submits this unopposed motion for extension of

19   time to file a reply to defendants’ response to Plaintiff’s motion for issuance of notice to

20   similarly situated individuals and for conditional collective certification and states as follows:

21          1.         On October 9, 2019, Plaintiff, BRADY EDMONDS, on behalf of himself and those

22   similarly situated, (“Plaintiffs”) filed a complaint against Defendants AMAZON.COM, INC., a

23   Foreign for Profit Corporation; AMAZON LOGISTICS, INC., a Foreign for Profit Corporation;

24   AMAZON.COM SERVICES, INC., a Foreign for Profit Corporation (Collectively “Defendants”).

25   See Dkt. No. 1.

26

27   PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
     A REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR           TERRELL MARSHALL LAW GROUP PLLC
     ISSUANCE OF NOTICE TO SIMILARLY SITUATED INDIVIDUALS AND FOR               936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103-8869
     CONDITIONAL COLLECTIVE CERTIFICATION ‐ 1                                TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
     Case No.: 2:19‐cv‐01613‐JLR
              Case 2:19-cv-01613-JLR Document 49
                                              47 Filed 05/11/20
                                                       05/07/20 Page 2 of 5




 1           2.       On March 26, 2020, Plaintiff filed a motion for issuance of notice to similarly
 2   situated individuals and a request for Conditional Collective Certification. See Dkt. No. 40.
 3           3.       Plaintiff’s motion is noted for hearing on May 15, 2020.
 4           4.       Defendants’ response to the motion is due to be filed on or before May 11,
 5   2020. Pursuant to the Parties’ agreement, Defendants’ response is anticipated to be six pages
 6   in excess of that otherwise permitted by the local rules.
 7           5.       Plaintiff’s reply to Defendants’ response is due on or before May 15, 2020.
 8           6.       Plaintiff respectfully requests an additional ten days, until May 25, 2020, to file
 9   Plaintiff’s reply.
10           7.       The requested extension is not for the purposes of delay and is sought in good
11   faith. The parties originally agreed that Defendants would have approximately five weeks for
12   their response, and Plaintiff would have approximately two weeks for his reply. Dkt. No. 39 at
13   5. Defendants have had more than six weeks to prepare their response. See Dkt. No. 40
14   (motion filed on March 26, 2020).
15           8.       Counsel for Plaintiff conferred with counsel for Defendants, and Defendants do
16   not oppose the requested extension.
17           9.       As such, Plaintiff respectfully asks the Court to re‐note the motion (Dkt. No. 40)
18   for consideration on May 25, 2020, which will extend the deadline for Plaintiff’s reply to the
19   same date.
20                                      AUTHORITY AND ARGUMENT
21           Under Federal Rule of Civil Procedure 6(b)(1), “[w]hen an act may or must be done
22   within a specified time, the court may, for good cause, extend the time . . . if a request is
23   made, before the original time or its extension expires . . . .” Fed. R. of Civ. P. 6(b)(1). Such
24   authority is within the Court’s broad discretion to manage its cases, including scheduling. See
25   Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002) (citing Johnson v. Bd. of
26   Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001)). As this motion sets forth good
27   PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
     A REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR            TERRELL MARSHALL LAW GROUP PLLC
     ISSUANCE OF NOTICE TO SIMILARLY SITUATED INDIVIDUALS AND FOR                936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103-8869
     CONDITIONAL COLLECTIVE CERTIFICATION ‐ 2                                 TEL. 206.816.6603  FAX 206.319.5450
                                                                                     www.terrellmarshall.com
     Case No.: 2:19‐cv‐01613‐JLR
             Case 2:19-cv-01613-JLR Document 49
                                             47 Filed 05/11/20
                                                      05/07/20 Page 3 of 5




 1   cause for the relief sought, and neither the parties nor these proceedings would be prejudiced
 2   by the granting of this motion, Plaintiff respectfully asks the Court to exercise its discretion to
 3   grant the requested enlargement of time and re‐note Dkt. No. 40 for consideration on May
 4   25, 2020, which will extend the deadline for Plaintiff’s reply to the same day.
 5          RESPECTFULLY SUBMITTED AND DATED this 7th day of May, 2020.
 6
                                               TERRELL MARSHALL LAW GROUP PLLC
 7
                                               By:    /s/ Toby J. Marshall, WSBA #32726
 8                                                   Beth E. Terrell, WSBA #26759
 9                                                   Email: bterrell@terrellmarshall.com
                                                     Toby J. Marshall, WSBA #32726
10                                                   Email: tmarshall@terrellmarshall.com
                                                     936 North 34th Street, Suite 300
11                                                   Seattle, Washington 98103‐8869
12                                                   Telephone: (206) 816‐6603
                                                     Facsimile: (206) 319‐5450
13
                                                     Andrew R. Frisch, Admitted Pro Hac Vic
14
                                                     Email: afrisch@forthepeople.com
15                                                   Paul M. Botros, Admitted Pro Hac Vice
                                                     Email: pbotros@forthepeople.com
16                                                   MORGAN & MORGAN, P.A.
                                                     8151 Peters Road, Suite 4000
17
                                                     Plantation, Florida 33324
18                                                   Telephone: (954) WORKERS
                                                     Facsimile: (954) 327‐3013
19
                                               Attorneys for Plaintiff
20

21

22

23

24

25

26

27   PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
     A REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR           TERRELL MARSHALL LAW GROUP PLLC
     ISSUANCE OF NOTICE TO SIMILARLY SITUATED INDIVIDUALS AND FOR               936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103-8869
     CONDITIONAL COLLECTIVE CERTIFICATION ‐ 3                                TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
     Case No.: 2:19‐cv‐01613‐JLR
            Case
             Case2:19-cv-01613-JLR
                  2:19-cv-01613-JLR Document
                                     Document47-1
                                              49 Filed
                                                  Filed05/11/20
                                                        05/07/20 Page
                                                                  Page41ofof54



                                                                   THE HONORABLE JAMES L. ROBART
 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON

 7   BRADY EDMONDS, on behalf of himself and
 8   those similarly situated,
                                                           NO. 2:19‐cv‐01613‐JLR
 9                          Plaintiff,                     ORDER GRANTING PLAINTIFF’S
            vs.                                            UNOPPOSED MOTION FOR EXTENSION
10
                                                           OF TIME TO FILE A REPLY TO
11   AMAZON.COM, INC., a Foreign for Profit                DEFENDANTS’ RESPONSE TO PLAINTIFF’S
     Corporation; AMAZON LOGISTICS, INC., a                MOTION FOR ISSUANCE OF NOTICE TO
12   Foreign for Profit Corporation; AMAZON.COM            SIMILARLY SITUATED INDIVIDUALS AND
     SERVICES, INC., a Foreign for Profit Corporation,     FOR CONDITIONAL COLLECTIVE
13
                                                           CERTIFICATION
14                          Defendants.

15

16          THIS MATTER came before the Court on Plaintiff’s Unopposed Motion for Extension of

17   Time to File a Reply to Defendants’ Response to Plaintiff’s Motion for Issuance of Notice to

18   Similarly Situated Individuals and for Conditional Collective Certification. Prior to ruling, the

19   Court considered the following documents and evidence:

20          1.      Plaintiff’s Unopposed Motion for an Extension of Time to File a Reply to

21   Defendants’ Response to Plaintiff’s Motion for Issuance of Notice to Similarly Situated

22   Individuals and for Conditional Collective Certification.

23          Based on the foregoing, it is here by ordered that Plaintiff’s Unopposed Motion

24   Extension of Time to File a Reply to Defendants’ Response to Plaintiff’s Motion for Issuance

25   of Notice to Similarly Situated Individuals and for Conditional Collective Certification is

26   GRANTED. Plaintiff’s Prediscovery Motion for Issuance of Notice to Similarly Situated
     ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
27   EXTENSION OF TIME TO FILE A REPLY TO DEFENDANTS’
     RESPONSE TO PLAINTIFF’S MOTION FOR ISSUANCE OF
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS AND FOR
     CONDITIONAL COLLECTIVE CERTIFICATION ‐ 1 Case No.:
     2:19‐cv‐01613‐JLR
              Case
               Case2:19-cv-01613-JLR
                    2:19-cv-01613-JLR Document
                                       Document47-1
                                                49 Filed
                                                    Filed05/11/20
                                                          05/07/20 Page
                                                                    Page52ofof54




 1   Individuals under 29 U.S.C. § 216(b) (Dkt. No. 40) shall be RE‐NOTED for consideration on
 2   May 25, 2020, and Plaintiff’s reply in support of that motion shall be due the same day.
 3            IT IS SO ORDERED.
 4            DATED this _11th_ day of __May___________________________, 2020
 5

 6                                                   A
                                                    THE HONORABLE JAMES L. ROBART
 7
     Presented by:
 8

 9   TERRELL MARSHALL LAW GROUP PLLC

10

11   By:     /s/ Toby J. Marshall, WSBA #32726
           Beth E. Terrell, WSBA #26759
12         Email: bterrell@terrellmarshall.com
           Toby J. Marshall, WSBA #32726
13         Email: tmarshall@terrellmarshall.com
14         936 North 34th Street, Suite 300
           Seattle, Washington 98103‐8869
15         Telephone: (206) 816‐6603
           Facsimile: (206) 319‐5450
16

17         Andrew R. Frisch, Admitted Pro Hac Vic
           Email: afrisch@forthepeople.com
18         Paul M. Botros, Admitted Pro Hac Vice
           Email: pbotros@forthepeople.com
19
           MORGAN & MORGAN, P.A.
20         8151 Peters Road, Suite 4000
           Plantation, Florida 33324
21         Telephone: (954) WORKERS
           Facsimile: (954) 327‐3013
22

23   Attorneys for Plaintiff

24

25

26
     ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
27   EXTENSION OF TIME TO FILE A REPLY TO DEFENDANTS’
     RESPONSE TO PLAINTIFF’S MOTION FOR ISSUANCE OF
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS AND FOR
     CONDITIONAL COLLECTIVE CERTIFICATION ‐ 2 Case No.:
     2:19‐cv‐01613‐JLR
